IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40678
                          (Summary Calendar)



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JEFFREY EARL PUGH,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                            (1:99-CR-158-ALL)
                          --------------------
                              March 5, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Jeffrey Earl Pugh argues that the district

court erred in denying his motion to suppress evidence seized from

his person following a traffic stop of a vehicle in which he was a

passenger.     Pugh argues that the pat-down search of his person for

weapons was not based on a reasonable suspicion and that the

officer engaged in prolonged and repeated searches prior to finding

crack cocaine in his trousers.      He insists that the search went

beyond the scope of an investigative stop authorized by Terry v.

Ohio, 392 U.S. 1 (1968).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Viewing the evidence in the light most favorable to the

government, Pugh’s furtive movements while seated in a car that was

being stopped late at night in a high crime area, considered in

conjunction with Pugh’s recent arrest by the same officers for drug

trafficking, constituted articulable facts that were sufficient to

support a reasonable suspicion that the officers’ safety was

endangered.    See United States v. Rideau, 969 F.2d 1572, 1575 (5th

Cir. 1992) (en banc); United States v. Garza, 921 F.2d 59, 59-60

(5th Cir. 1991).

     If a weapons search is lawfully made pursuant to Terry,

officers may seize nonthreatening contraband detected during the

protective    pat-down   if   the   officer   is   able   to   ascertain    the

identity of the contraband when he initially touches the object.

See Minnesota v. Dickerson, 508 U.S. 366, 373, 375-76 (1993).

The evidence presented by the government reflected that while

conducting the pat-down search of Pugh’s clothing, the officer

touched an obvious bulge in the back of Pugh’s trousers; and, based

on the officer’s experience, he immediately knew that the object

was a lump of crack cocaine.           At that point, the officer had

probable   cause   to    believe    that   Pugh    was    in   possession    of

contraband, so he was entitled to make an arrest and seize it.              See

United States v. Cooper, 43 F.3d 140, 148 (5th Cir. 1995).

     In addition, the search was valid as an incident to Pugh’s

lawful arrest for resisting the search in violation of Texas law.

See Texas Penal Code Ann. § 38.03 (West Supp. 2001); United States

v. Hernandez, 825 F.2d 846, 852 (5th Cir. 1987).


                                      2
    The district court did not err in denying the motion to

suppress.

    AFFIRMED.




                            3